DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 09/08/2020.
Claims 1-10 are amended. Claim 11 is newly added.
Claims 1-11 are submitted for examination.
Claims 1-11 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on August 09, 2020 claims priority of foreign application FR1909897 filed on September 09, 2019.

Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 08 September 2020.
IDS filed on 08 September 2020.
Claim Objection
Claim 1 is objected to because of the following informalities. Claim 1 recites limitation, “…during a parameter setting phase, a plurality of usage contact identifiers from the administrator account, each usage context identifier pointing to an address in the secure memory area in which conditions for use of a private key in said context are stored..”. It appears that “usage contact identifiers” should be “usage context identifiers”. ”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  Claim 7 recites limitations, “…..and if the verifying is successful, verifying if the context data supplied by a sensor of the mobile device satisfy the usage conditions stored in the secure memory area at an address stored in the user account…”.   Examiner suggest replacing “if” with “when” or “in response to”. Appropriate correction is required.

Claim 7 is objected for following reason.
The claim 7 is written in a form, so it cannot be identified as an independent claim or a dependent claim of 1. Examiner suggest writing the claim in a proper independent/dependent form. For the examination purpose Claim 7 will consider as an Independent claim.
Claims 10-11 are objected following reason.
Claim 10 and Claim 11 recites similar limitation, hence are duplicate claims. 
Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Desmarais et al. (USPGPUB. # US 2021/0083872, hereinafter “Desmarais”), and further in view of Monica et al. (US PGPUB. # US 2021/0056547, hereinafter “Monica”).

Regarding Claim 1, Desmarais teaches,
 	A method of generating a hierarchical deterministic keys portfolio containing private keys according to a tree structure to sign transactions sent to a blockchain, said method comprising: 
creating, during an initialization phase, an administrator account; (Fig. 5(502, 503), ¶232, ¶234, “At 503, the end-user creates an end-user account with the service provider”, i.e. Examiner submits that the terminal and cold storage device are procured by the vendor and the user creates an account with the service provider indicates that an administrator account is created)
protecting, during the initialization phase, access to the administrator account by an administrator authentication element; (Fig. 8, ¶290, “there is shown a graphical interface 800 of a login stage 802, in accordance with an embodiment. The graphical interface 800 may be presented to a user on a terminal (for example, terminal 320 of FIG. 3). The graphical user interface 800 can be used to enter and/or receive user service provider account data”, i.e. access to administrator account is protected by an authentication element).
generating, during the initialization phase, a master private key by hashing a random seed, the master private key being stored in a secure memory area of a mobile device; (Fig. 5(514), Fig. 6 (606, 608), ¶260, “A wallet using the BIP 32 protocol 600 (or other HD protocol) may be referred to as an HD wallet”, Fig. 5(518), ¶262, “at 518 the system 300 establishes an offline wallet on the cold storage device 324”, i.e. a master key is generated and stored in a cold storage wallet (secure memory)).
creating, during the parameter setting phase, a plurality of user accounts from the administrator account, each user account being associated with a private key in the tree structure, each user account being identified by an identifier and access to each user account being protected by a user authentication element, (Fig. 5(516), ¶258, Fig. 6, ¶259, ¶260, “The protocol 600 includes a seed 606, a master secret key 608, wallets/accounts 612, wallet chains 616, and addresses 620”, ¶261, “The HD wallet is organized as several ‘accounts’ 612. Accounts 612 are numbered, the default account (″″) being number 0”, i.e. plurality of child accounts (user) are created from the parent (administrator) account. Each child account is associated with a private key. Each child account’s public key serves as an identifier. Fig. 5(518), ¶263, “ at 518, the end-user logs into the end user account on the terminal, i.e. user account is protected by an authentication) the private key of a corresponding user being obtained from the master private key of the usage contact to which the user account is attached, and an identifier of the user. (Fig. 5(514, 516), ¶257-¶258, Fig. 6, ¶261, “ m/i/1/k corresponds to the k'th keypair of the internal chain of account number i of the HD wallet derived from master m 608.”).
Desmarais does not teach explicitly,
creating, during a parameter setting phase, a plurality of usage contact identifiers from the administrator account, each usage context identifier pointing to an address in the secure memory area in which conditions for use of a private key in said context are stored; 
However, Monica teaches,
creating, during a parameter setting phase, a plurality of usage contact identifiers from the administrator account, each usage context identifier pointing to an address in the secure memory area in which conditions for use of a private key in said context are stored; (¶12, “each of the multiple different vaults can have a vault-specific policy map that defines vault control rules governing which actions are allowed for the vault under one or more specified conditions”, “deriving the private key can include regenerating the private key by applying a deterministic key derivation function to at least an identifier for the vault for the cryptoasset, an asset identifier for the cryptoasset, and the decrypted key”, ¶89, “Each account 330 includes two or more vaults 340, where each vault 340 includes multiple private keys 342 useable to access cryptoassets”, “each vault 340 has its own associated policy map 350, which defines vault control rules 352 governing which actions are allowed for the vault 340 under one or more specified conditions”, ¶98, “the location(s) from which the transaction was requested and approved, the destination address) to compute a final risk score that might lead to the transaction being approved or more information being requested”, ¶99, “the HSM 5 uses the private key of the relevant Organization and a KDF to generate the new key pair for the blockchain address. An “Organization” in this context is a data structure that corresponds to a particular customer”, ¶133, ¶156, ¶168, “The Risk API can receive contextual data about each user involved in a transaction, to present to a human and/or classification system. This information may include, for example, user(s) who approved the transaction, time of approval(s), location of approval(s), and device/key ID(s) that approved the transaction”, i.e. Examiner submits that policy map has plurality of usage context identifiers, These policy map points to an address where condition to use private key are stored).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Monica with the invention of Desmarais.
Desmarais teaches, creating an administrator account and generating child keys from the master key utilizing hierarchical deterministic protocol. Monica teaches, creating policy map (usage context identifier) for governing rules to utilize private key. Therefore, it would have been obvious to have creating policy map (usage context identifier) for governing rules to utilize private key of Monica with creating an administrator account and generating child keys from the master key utilizing hierarchical deterministic protocol of Desmarais to ensure that private key is utilized during a specific condition to avoid malicious user of the private key.
KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 5,  rejection of Claim 1 is included and for the same motivation, Desmarais does not teach explicitly, 
The method according to claim 1, wherein the stored usage conditions with regard to an initialization context are chosen from among a predetermined geographic area, a predetermined time range, an association with a predetermined host device or a connection to a predetermined network.
However, Monica teaches,
The method according to claim 1, wherein the stored usage conditions with regard to an initialization context are chosen from among a predetermined geographic area, a predetermined time range, an association with a predetermined host device or a connection to a predetermined network. (¶168, “The Risk API can receive contextual data about each user involved in a transaction”, “user(s) who approved the transaction, time of approval(s), location of approval(s), and device/key ID(s) that approved the transaction”, i.e. usage condition are location (geographic area), time range).

Claims 2-4 is rejected under 35 U.S.C. 103 as being unpatentable over Desmarais et al. (USPGPUB. # US 2021/0083872, hereinafter “Desmarais”), and further in view of Monica et al. (US PGPUB. # US 2021/0056547, hereinafter “Monica”), and further in view of (NPL – Bitcoin Developer Guide, hereinafter “Bitcoin Guide”, printed on 5/11/2015, provided by the applicant in an IDS).

Regarding Claim 2,  rejection of Claim 1 is included and combination of , Desmarais and Monica does not teach explicitly,
The method according to claim 1, wherein private key of the user, k.sub.user, is obtained by calculating k.sub.user=CKD.sub.priv(CKD.sub.priv(CKD.sub.priv(k.sub.m,c(i)),Ind.sub.1))Ind.sub.2) wherein CKD.sub.priv designates a normal or hardened operation to generate a child private key from a parent private key in the tree structure, c(i) is the usage context identifier to which the user account is attached and Ind.sub.1, Ind.sub.2 represents a pair of indices extracted from a result of hashing the user identifier using at least one hashing function.
However, Bitcoin Guide teaches,
The method according to claim 1, wherein private key of the user, k.sub.user, is obtained by calculating k.sub.user=CKD.sub.priv(CKD.sub.priv(CKD.sub.priv(k.sub.m,c(i)),Ind.sub.1))Ind.sub.2) wherein CKD.sub.priv designates a normal or hardened operation to generate a child private key from a parent private key in the tree structure, c(i) is the usage context identifier to which the user account is attached and Ind.sub.1, Ind.sub.2 represents a pair of indices extracted from a result of hashing the user identifier using at least one hashing function. (Page 24, Figure (“Creation of the Master Keys”, Page 25-Figure (“Normal (Top) and Hardened (Bottom)Child Private Key Derivation”)).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Bitcoin Guide with the invention of Desmarais in view of Monica.
Desmarais in view of Smith teaches, authenticating a user and signing a truncation and verifying context information prior to signing a transaction. Bitcoin Guide teaches, deriving private key from a parent key in a hierarchical deterministic keys. Therefore, it would have been obvious to have deriving private key from a parent key in a hierarchical deterministic keys of Bitcoin Guide with the teachings of Desmarais in view of Monica to generate signing keys to sing a blockchain transaction for security.
KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 3,  rejection of Claim 2 is included and for the same motivation combination of , Desmarais and Monica does not teach explicitly,
The method according to claim 2, wherein the normal generation operation comprises the generation of a parent public key (PK.sub.parent) from the corresponding parent private key (k.sub.parent), concatenation with the parent public key of a parent chain code (CCK.sub.parent) to obtain an extended public key (PK.sub.parent.sup.ext), the combination of said extended public key with a child key index (i) that it is wished to generate, the result of said combination being hashed to provide a hashing result, a first part of the hashing result being combined with the parent private key to give the child private key, a second part of the hashing result providing a child chain code (CCK.sub.child).
However Bitcoin Guide teaches,
The method according to claim 2, wherein the normal generation operation comprises the generation of a parent public key (PK.sub.parent) from the corresponding parent private key (k.sub.parent), concatenation with the parent public key of a parent chain code (CCK.sub.parent) to obtain an extended public key (PK.sub.parent.sup.ext), the combination of said extended public key with a child key index (i) that it is wished to generate, the result of said combination being hashed to provide a hashing result, a first part of the hashing result being combined with the parent private key to give the child private key, a second part of the hashing result providing a child chain code (CCK.sub.child). (Page 25-Figure (“Normal (Top) and Hardened (Bottom)Child Private Key Derivation”), i.e. normal generation).

Regarding Claim 4,  rejection of Claim 2 is included and for the same motivation combination of , Desmarais and Monica does not teach explicitly,
The method according to claim 2, wherein the hardened generation operation comprises concatenation with the parent private key (k.sub.parent) of a parent chain code (CCK.sub.parent) to obtain an extended private key (PK.sub.parent.sup.ext), the combination of said extended private key with a child key index (i) that it is wished to generate, the result of said combination being hashed to provide a hashing result, a first part of the hashing result being combined with the parent private key to give the child private key, a second part of the hashing result providing a child chain code (CCk.sub.child).
However, Bitcoin Guide teaches,
The method according to claim 2, wherein the hardened generation operation comprises concatenation with the parent private key (k.sub.parent) of a parent chain code (CCK.sub.parent) to obtain an extended private key (PK.sub.parent.sup.ext), the combination of said extended private key with a child key index (i) that it is wished to generate, the result of said combination being hashed to provide a hashing result, a first part of the hashing result being combined with the parent private key to give the child private key, a second part of the hashing result providing a child chain code (CCk.sub.child). (Page 25-Figure (“Normal (Top) and Hardened (Bottom)Child Private Key Derivation”), i.e. Hardened geneation).
	
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Desmarais et al. (USPGPUB. # US 2021/0083872, hereinafter “Desmarais”), and further in view of Monica et al. (US PGPUB. # US 2021/0056547, hereinafter “Monica”), and further in view of Smith et al. (US PGPUB. # US 2019/0280861, hereinafter “Smith”).

Regarding Claim 6, rejection of Claim 1 is included and Desmarais teaches, 
The method according to claim 1 wherein the private key of the user is used as a starting point to generate the corresponding public key (PK.sub.user) of the user in an asymmetric cryptosystem (Fig. 5(514, 516), ¶257-¶258, “At 516, child keypairs are derived”, Fig. 6, ¶261, i.e. private key and public key are generated) [and in that the public key of the user is hashed to obtain a user account address (account.sub.user), the address of the user account being stored in the user account].
Combination of Desmarais and Monica does not teach explicitly,
The method according to claim 1 [wherein the private key of the user is used as a starting point to generate the corresponding public key (PK.sub.user) of the user in an asymmetric cryptosystem] and in that the public key of the user is hashed to obtain a user account address (account.sub.user), the address of the user account being stored in the user account.
However, Smith teaches,
The method according to claim 1 [wherein the private key of the user is used as a starting point to generate the corresponding public key (PK.sub.user) of the user in an asymmetric cryptosystem] and in that the public key of the user is hashed to obtain a user account address (account.sub.user), the address of the user account being stored in the user account. (¶35, “an attestation address is generated by applying a second hash function to the user's public key. A signed transaction which includes the public attestation key is generated”, ¶64, “a multisig attestation address comprises two or more public keys and is created using the Pay To Script Hash (P2SH) protocol. According to some embodiments, a redeem script is generated using the public keys of the multiple signatories, the resulting redeem script is serialized to create a serialized output. A hash function, such as the SHA256 algorithm, is applied to the serialized output to create a second hash“, i.e. user’s public key is hashed to receive an address).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Smith with the invention of Desmarais in view of Monica.
Desmarais in view of Smith teaches, authenticating a user and signing a truncation and verifying context information prior to signing a transaction. Smith teaches, generating an index based on a hashed identifier. Therefore, it would have been obvious to have generating an index based on a hashed identifier of Smith with the teachings of Desmarais in view of Monica to retrieve the signing key and ensure that the transaction is singed by an authorized user at an approved location and time range.
KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 7,  Desmarais teaches, 
A method of using a hierarchical deterministic keys portfolio generated by a generation method according to claim 1, to sign a transaction addressed to a blockchain, said portfolio having been parameterized for at least one user and being hosted on a mobile device connected to a host device through a secure channel, (Fig. 1) further comprising: 
identifying the user using the corresponding user identifier and authenticates the user with the mobile device or the host device using an authentication element; (Fig. 7(706), ¶276, “At 706, the user logs into the system via a terminal (e.g. terminal 320), using system credentials associated with the user”).
signing a transaction formed by the host device by the private key of the user, (Fig. 7 (714), ¶281, “If the transaction is as expected and intended, the transaction may be signed”), i.e. the transaction is signed) the signed transaction being returned to the host device to be transmitted to the blockchain. (Fig. 7(718, 720), ¶285, “At 718, the terminal sends the signed transaction to the system provider server”, ¶288, “At 720, the system provider servers broadcast the transaction to the blockchain”). 
Desmarais does not teach explicitly,
filling in, by the user, a usage context identifier with the mobile device or the host device; 
hashing, by the mobile device, the identifier and 
using, by the mobile device, the hashed identifier to deduce at least one index (Ind.sub.1,Ind.sub.2), 
verifying, by the mobile device, that there is an existing user account in the portfolio associated with the usage context and with the at least one index, then verifying that the user's authentication element is the same as that stored in a secure memory area of the mobile device, at an address specified by the user account; and 
if the verifying is successful, 
verifying if the context data supplied by a sensor of the mobile device satisfy the usage conditions stored in the secure memory area at an address stored in the user account; and if these conditions are satisfied, and 
However, Monica teaches,
verifying, by the mobile device, that there is an existing user account in the portfolio associated with the usage context and with the at least one index, then verifying that the user's authentication element is the same as that stored in a secure memory area of the mobile device, at an address specified by the user account; (Fig. 5(504), ¶106, “the online server 2 determines 504 whether, within a timeout period, a quorum of authorizations have been received and the corresponding authorizing parties have been authenticated”, ¶108, “These authentication forms may include one or more biometric authentication techniques, such as fingerprint verification, voiceprint verification, speech recognition, facial recognition and/or gesture recognition. The user's mobile device (e.g., smartphone) may perform one or more of these authentication techniques”, ¶109-¶110) and 
if the verifying is successful, 
verifying if the context data supplied by a sensor of the mobile device satisfy the usage conditions stored in the secure memory area at an address stored in the user account; and if these conditions are satisfied, (Fig. 5(506), ¶107, “The risk analysis stage 4 performs a risk analysis 50”,  ¶168, “The Risk API can receive contextual data about each user involved in a transaction”, “user(s) who approved the transaction, time of approval(s), location of approval(s), and device/key ID(s) that approved the transaction”).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Monica with the invention of Desmarais.
Desmarais teaches, authenticating a user and signing a truncation. Monica teaches, verifying context information prior to signing a transaction. Therefore, it would have been obvious to have verifying context information prior to signing a transaction of Monica with authenticating a user and signing a truncation of Desmarais to ensure that transaction is singed by an authorized user at an approved location and time range.
KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Desmarais and Monica does not teach explicitly,
filling in, by the user, a usage context identifier with the mobile device or the host device; 
hashing, by the mobile device, the identifier and 
using, by the mobile device, the hashed identifier to deduce at least one index (Ind.sub.1,Ind.sub.2), 
However, Smith teaches,
filling in, by the user, a usage context identifier with the mobile device or the host device; (Fig. 3(304), ¶118, “ the attestor receives information and a public key which may be generated from the information (step 304 of FIG. 3). The information may be, for example, personal identification information (“PII”) belonging to a user. The public key is generated for the information, and may be a user's public key”, i.e. the information is considered as a usage context identifier)
hashing, by the mobile device, the identifier (Fig. 3(306), ¶118, “a first hash function is applied to the information to create a hash (step 306 of FIG. 3)) and 
using, by the mobile device, the hashed identifier to deduce at least one index (Ind.sub.1,Ind.sub.2), (Fig. 3(308, 310), ¶118, “The hash of the information and the public key are combined to generate a public attest key (step 308 of FIG. 3) , “An attestation address is generated based on the public attest key (step 310 of FIG. 3)”, i.e. an attestation address is considered as an index).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Smith with the invention of Desmarais in view of Monica.
Desmarais in view of Smith teaches, authenticating a user and signing a truncation and verifying context information prior to signing a transaction. Smith teaches, generating an index based on a hashed identifier. Therefore, it would have been obvious to have generating an index based on a hashed identifier of Smith with the teachings of Desmarais in view of Monica to retrieve the signing key and ensure that the transaction is singed by an authorized user at an approved location and time range.
KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 8,  rejection of Claim 7 is included and for the same motivation, Desmarais teaches, 
The method according to claim 7, wherein the signature of the transaction using the private key of the user is made automatically by the host device, without any action by the user. (Fig. 7(714, 716), ¶280, “At 712, the transaction is pulled from the terminal 320 onto the cold storage device 324”,  ¶281, “At 714, the transaction is reviewed. The transaction may be reviewed on the cold storage to ensure that the transaction is as expected and intended. If the transaction is as expected and intended, the transaction may be signed”, i.e. transaction is signed automatically by the cold storage device).

Regarding Claim 9,  rejection of Claim 7 is included and for the same motivation, Desmarais teaches, 
The method according to claim 7, wherein the signature of the transaction using the private key of the user also requires a physical action by the user on an element of the mobile device. (¶78, “the end-user device decrypts and unlocks the end-user private key by authenticating the identity of the end user. This may include any combination of a PIN, a passphrase, biometrics data or any other compliant authentication mechanism”, i.e. user’s physical action is required prior to signing a transaction.).

Regarding Claim 10,  rejection of Claim 8 is included and for the same motivation, combination of Desmarais and Monica does not teach explicitly,
The method according to claim 8, wherein the transaction is sent from the user account address obtained by hashing the user public key of the user stored in the user account. 
However, Smith teaches,
The method according to claim 8, wherein the transaction is sent from the user account address obtained by hashing the user public key of the user stored in the user account. (¶35, “an attestation address is generated by applying a second hash function to the user's public key. A signed transaction which includes the public attestation key is generated”, ¶64, “a multisig attestation address comprises two or more public keys and is created using the Pay To Script Hash (P2SH) protocol. According to some embodiments, a redeem script is generated using the public keys of the multiple signatories, the resulting redeem script is serialized to create a serialized output. A hash function, such as the SHA256 algorithm, is applied to the serialized output to create a second hash“, i.e. user’s public key is hashed to receive an address).

Regarding Claim 10,  rejection of Claim 8 is included and for the same motivation, combination of Desmarais and Monica does not teach explicitly,
The method according to claim 9, wherein the transaction is sent from the user account address obtained by hashing the public key of the user stored in the user account.
However, Smith teaches,
The method according to claim 9, wherein the transaction is sent from the user account address obtained by hashing the public key of the user stored in the user account. (¶35, “an attestation address is generated by applying a second hash function to the user's public key. A signed transaction which includes the public attestation key is generated”, ¶64, “a multisig attestation address comprises two or more public keys and is created using the Pay To Script Hash (P2SH) protocol. According to some embodiments, a redeem script is generated using the public keys of the multiple signatories, the resulting redeem script is serialized to create a serialized output. A hash function, such as the SHA256 algorithm, is applied to the serialized output to create a second hash“, i.e. user’s public key is hashed to receive an address).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Dikhit et al. (US PGPUB. # US 2020/0219094) discloses, a hybrid identity service system is disclosed. The system may receive a transaction request. The system may generate a first passcode and a second passcode. The system may decrypt a first encrypted private key with the first passcode to recover a private key. The system may sign the transaction request with the private key and may encrypt the private key with the second passcode to generate a second encrypted private key.
Avetisov et al. (US PGPUB. # US 2020/0067907) discloses, a process that establishes user identities within a decentralized data store, like a blockchain. A user's mobile device may establish credential values within a trusted execution environment of the mobile device. Representations of those credentials may be generated on the mobile device and transmitted for storage in association with an identity of the user established on the blockchain. Similarly, one or more key-pairs may be generated or otherwise used by the mobile device for signatures and signature verification. Private keys may remain resident on the device (or known and input by the user) while corresponding public keys may be stored in associated with the user identity on the blockchain. A private key is used to sign representations of credentials and other values as a proof of knowledge of the private key and credential values for authentication of the user to the user identity on the blockchain.
Kelly Bryant Yamamoto (US PAT. # US 10,491,404) discloses, a non-transitory processor-readable medium stores code representing instructions configured to be executed by a processor. The code includes code to cause the processor to receive, at a first compute device, (1) a message signed using a signature associated with a derived private key of a second compute device, and (2) an identifier. The code further includes code to cause the processor to retrieve, using the identifier, an ascendant public key associated with the second compute device. The code further includes code to cause the processor to generate, using a key derivation function with the ascendant public key and the identifier as inputs, a derived public key that is paired with the derived private key. The code further includes code to cause the processor to authenticate the second compute device by verifying the signature using the derived public key.
Goroff et al. (US PGPUB. # US 2019/0325408) discloses, a system for secure transactions of information is provided herein, where the system includes a computing device having a software application installed thereon and is configured to store a public cryptocurrency key and a hardware encryption device configured to store a private encryption key, and is configured to selectively connect in data communication to the computing device for signing an cryptocurrency transaction. The computing device broadcasts a signed transaction received from the hardware encryption device for verification of the transaction.
Black et al. (US PGPUB. # US 2019/0220857) discloses, at least one processor is configured to derive, using a hashing function, a multi-approval transaction address in a customer wallet from a first public key derived from a first parent public key, a second public key derived from a second parent public key, and a third public key derived from a third parent public key. The at least one network interface is also configured to transmit the multi-approval transaction address to the customer device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498